
	
		I
		111th CONGRESS
		2d Session
		H. R. 6526
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2010
			Mr. Posey (for
			 himself, Mr. Olson,
			 Mr. Brady of Texas,
			 Ms. Foxx, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To prohibit the payment of death gratuities to the
		  surviving heirs of deceased Members of Congress.
	
	
		1.Prohibiting payment of
			 gratuities to survivors of members of Congress
			(a)ProhibitionNo
			 payment may be made from the applicable accounts of the House of
			 Representatives, the contingent fund of the Senate, or any other appropriated
			 funds for a death gratuity payment to the widow, widower, or heirs-at-law of
			 any Member of Congress who dies after the commencement of the Congress to which
			 the Member has been elected.
			(b)No effect on
			 other payments to survivorsNothing in subsection (a) shall be
			 construed to prohibit or affect the payment to any individual of any unpaid
			 balance or salary or other sums due to a Member of Congress who dies after the
			 commencement of the Congress to which the Member has been elected.
			2.DefinitionFor purposes of this Act, a Member of
			 Congress means a Senator or a Representative in, or Delegate or
			 Resident Commissioner to, the Congress.
		
